By the Court, Sawyer, J.:
Although the language used is not very exact or apt, wre think the petition substantially shows the jurisdictional facts. So, also, the order made by the Judge might in some respects have been better expressed; yet, the effect is, to combine an order for meeting of the creditors with an order to publish the notice. It necessarily imports that the creditors are required to meet on the day they are to be notified *98to meet. Jurisdiction having been obtained, we do not think the evidence discloses facts sufficient to vitiate the judgment discharging the insolvent.
Judgment affirmed.